Citation Nr: 9916195	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1973.  This appeal arises from an October 1996 rating 
decision of the Winston-Salem, North Carolina, regional 
office (RO) which denied service connection for PTSD and 
substance abuse.  The veteran also appealed the issue of 
entitlement to service connection for substance abuse.  
However, he withdrew his appeal of that issue at his April 
1997 personal hearing before the RO.  The Board of Veterans' 
Appeals (Board) notes that the veteran indicated in his 
January 1997 substantive appeal that he wished to appear for 
a personal hearing before a member of the Board at the RO, 
and that the veteran subsequently withdrew this request in a 
statement received in February 1997.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has a 
diagnosis of PTSD as a result of his military experiences in 
Vietnam.

2.  The evidence of record supports the occurrence of the 
veteran's claimed inservice stressor.

3.  The veteran's witnessing the deaths of his comrades was, 
in part, the cause of his diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§  1110 
(West 1991); 
38 C.F.R. § 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Enlistment and discharge examinations indicate that the 
veteran's psychiatric condition was normal.  Service medical 
records contain no references to complaints, findings, or 
diagnosis of any psychiatric disorder.  

The veteran's Report of Transfer or Discharge (VA Form DD-
214) covering the period from August 1969 to April 1970 
indicated that his military occupational specialty (MOS) was 
as a light weapons infantryman.  His last duty assignment is 
noted to be Company A, 3rd Battalion, 21st Infantry, AMCAL.  
The veteran is listed to have received a National Defense 
Service Medal and a Vietnam Service Medal.  No other medals, 
commendations, devices, or awards were reported.  His VA Form 
DD-214 from April 1970 to July 1973 denoted that his MOS was 
as an armorer/unit supply specialist, and that his last duty 
assignment was Company D, 426th Signal Battalion, FORSCOM.  
No additional medals, commendations, devices, or awards were 
received for this period of service.  The veteran's service 
personnel records (Form DA-20) for his second period of 
service showed that he participated in an "unnamed 
campaign."  During his service in the Republic of Vietnam, 
the veteran was assigned to the 120th Aviation Company 
(Assault Helicopters).

In June 1995, the veteran filed a claim for service 
connection for PTSD.  He asserted that he suffered from 
recurrent nightmares, and that he did "crazy" things."

The veteran responded to a RO inquiry regarding his inservice 
stressor(s) in March 1996.  He stated that he was assigned to 
the Americal Division in Chu Lai from January 1970 to May 
1970.  He said he witnessed 10 of his "buddies" get killed 
when a tank they were riding hit a land mine.  He remarked 
that the body parts of his comrades were strewn everywhere.  
While he could not remember the names of his buddies, the 
veteran did recall the nicknames of Tex, Hardtimes, and 
Foster.  He added that he shot at an old woman with his M-79 
grenade launcher.  He said he had nightmares regarding both 
of these events.  Further, he stated that he remembered being 
in places such as A-K Valley and LZ Center.

Medical records from the Salisbury VA Medical Center (VAMC) 
dated from June 1995 to June 1996 were associated with the 
claims folder.  Of note, the veteran was seen in June 1995 
for complaints of nightmares and insomnia.  He said he had 
been suffering from nightmares since his service in Vietnam.  
He stated that he avoided all reminders of Vietnam.  He 
denied any previous counseling.  The veteran endorsed a hyper 
startle response and flashbacks.  Following a mental status 
examination, the diagnosis was PTSD.  

A July 1995 treatment report indicated that the veteran's 
"trauma" involved seeing 10 men die when the tank they were 
riding on hit a land mine.  The veteran stated that he was 
supposed to be on that tank.  He said was unable to help with 
picking up the body parts.  The examiner commented that this 
event was the subject of the veteran's recurring nightmares.  
The remaining records showed that the veteran continued to 
receive counseling for his PTSD.

The veteran was afforded a VA psychological examination in 
September 1996.  He reported being involved in a conflict 
that resulted in death and dismemberment of several of his 
buddies.  He said he responded to this incident by committing 
aggressive acts against the civilian population.  He was 
unable to provide any specific details regarding either 
event.  However, the veteran maintained that he suffered from 
recurrent and intrusive recollections and nightmares 
involving his experiences in Vietnam.  He said he avoided 
activities that would remind him of Vietnam.  

On examination, the veteran's thoughts were logical, well 
organized, and goal oriented.  He spoke in soft tones and 
appeared somewhat evasive at times.  His mood was euthymic 
and affect congruent with contents of thought.  While his 
face was mostly expressionless, the veteran became very 
tearful when describing his Vietnam experiences.  He attained 
scores either at or above the cutoff for all test measures 
for PTSD and scored specifically in the moderate to heavy 
range on the Combat Exposure Scale.  However, the examiner 
noted that the validity of the results was somewhat 
questionable because the veteran had a tendency to over-
endorse items indicative of pathology.  The veteran was 
diagnosed, in pertinent part, as having PTSD.  This was 
attributed to trauma the veteran experienced in the military.

By a rating action dated in October 1996, service connection 
for PTSD was denied.  The RO determined that the evidence of 
record did not establish that the veteran had experienced a 
stressful event sufficient to cause PTSD.

Additional medical records from the Salisbury VAMC dated from 
June 1996 to February 1997 show that the veteran continued to 
receive treatment for PTSD. There were no new findings 
pertaining to the veteran's alleged inservice stressors.

The veteran was afforded a personal hearing before the RO in 
April 1997.  He discussed the circumstances surrounding the 
deaths of 10 comrades.  Again, he stated that 10 men were 
killed when a tank ran over a land mine.  He said he had 
known these men for approximately three (3) months, and that 
he considered them to be his "buddies."  Further, shortly 
after the accident, the veteran revealed that he committed a 
vengeful act against Vietnamese civilians.  He said he fired 
a grenade at an old woman and young girl.  He recalled that 
he laughed when he saw the girl crying.  The veteran stated 
that he had nightmares about both of these events.

In April 1997, the hearing officer denied service connection 
for PTSD.  He found that there was no record of decorations 
for valor, wounding, or any other event that would be 
tantamount to a stressor event.  He held that credible 
supporting evidence of an inservice stressor had not been 
submitted.

In a statement dated and received in July 1997, the veteran 
argued that the RO had failed to consider the fact that his 
MOS during his first period of service was combat related.  
He added that he was attached to a combat unit (3rd 
Battalion, 21st Infantry).  He acknowledged that he could not 
remember the full names of the men who were killed during his 
assignment with the 3rd Battalion, 21st Infantry.  However, he 
was able to provide details regarding these men including 
their nicknames, home states, and race.  Of note, he recalled 
that one man with the last name of "Foster" had come from 
North Carolina, and that another man nicknamed "Tex" had 
the first name of Robert.

A letter from the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), was received in March 1998.  The 
USASCRUR indicated that it had enclosed the unit history 
submitted by the 3rd Battalion, 21st Infantry and the 
Operational Reports - Lessons Learned (OR-LLs) submitted by 
the 23rd Infantry Division, Americal Division (23rd Inf Div), 
the higher headquarters of the 3rd Battalion, 21st Infantry 
for the period ending July 31, 1970.  In that regard, the 
USASCRUR noted that the documents revealed the unit's 
missions, locations, casualties sustained, search and destroy 
operations, and significant combat operations.  The USASCRUR 
suggested that the morning reports from the 3rd Battalion, 
21st Infantry be obtained to verify daily personnel actions. 

The historical report of the 3rd Battalion, 21st Infantry 
indicated that, during the first week of January 1970, Delta 
Company engaged an enemy company.  It was also reported that 
four (4) "NVA sappers" were killed on March 29, 1970, at 
"LZ Center" in an apparent sapper reconnaissance.  At the 
end of April 1970, NVA were noted to have initiated an 
offensive beginning with indirect fire attacks on Landing 
Zones Center, West, and Siberia.  Alpha Company was observed 
to have participated in a reconnaissance on April 30, 1970.  
The unit history report contained no reference to the veteran 
or his alleged stressor of witnessing a land mine accident 
that killed 10 men.

In July 1998, the veteran submitted the names of six (6) men 
that were attached to A Company, 3rd Battalion, 21st Infantry 
and who were "blown up" outside of Chu Lai.  He said the 
incident occurred on March 19, 1970.  Significantly, the 
veteran identified "Foster Lockyear," "Robert Richardson," 
and "Preston Sharp."


Morning reports from A Company, 3rd Battalion, 21st Infantry 
were received from the National Personnel Records Center 
(NPRC) in December 1998.  The veteran was reported to have 
joined the company on February 3, 1970, and to have been 
reassigned to the 537th PSC APO on April 23, 1970.  A report 
dated on March 19, 1970, listed the "separations" of 
several soldiers including Foster Locklear, Robert 
Richardson, and Preston Sharp.  Sharp was also noted to be 
deceased.  It is not clear if the other three men were also 
reported to be deceased.

Service connection for PTSD was denied in February 1999.  The 
RO observed that the veteran had submitted a list of names of 
individuals who he claimed were his friends and who were 
killed in Vietnam.  While these were names also recorded on 
morning reports, the RO determined that there was no evidence 
that established that the veteran was in action with these 
men or that he was a friend of theirs.  Moreover, the RO 
found that the veteran's service personnel records failed to 
support his claim of having been involved in combat.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  In 
the instant case, the veteran has presented a claim for 
service connection for PTSD which is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible.  He has alleged stressors which 
occurred in service, there is a diagnosis of PTSD, and a 
medical nexus between service and the current PTSD has been 
demonstrated.  Gaines v. West, 11 Vet. App. 353 (1998); See 
also Cohen v. Brown, 
10 Vet. App. 128 (1997).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) held that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  It is the Board's responsibility 
to weigh the evidence.  The Board also has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In that regard, service 
connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
in-service stressor.  38 C.F.R. § 3.304(f) (1998); See also 
Gaines.  With regard to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 C.F.R. § 3.304(f) (1998).

In the instant case, the Board observes that the veteran 
meets the first prong of the regulatory requirement for PTSD.  
Specifically, the September 1996 VA examination report and 
current VA medical records show that the veteran has been 
diagnosed as having PTSD.  The Board further notes that the 
veteran has consistently identified his stressors as 
witnessing 10 men being killed in a land mine explosion and 
firing grenades at civilians. To that extent, the VA examiner 
opined that the veteran's PTSD was the result, in part, of 
trauma experienced during his military service.

The issue confronting the Board therefore is whether or not 
the veteran's alleged stressors are sufficiently confirmed as 
having occurred.  Again, the veteran has consistently 
identified one of his stressors as witnessing several of his 
"buddies" being blown up when a tank they were riding on 
hit a land mine.  While he initially stated that he could not 
remember the details of this event, he has since provided 
information that helps to confirm his story.  Significantly, 
in the statement received in July 1997, the veteran indicated 
that a man named "Foster" from North Carolina was killed in 
the aforementioned accident.  He also identified a man named 
"Robert" who had the nickname of "Tex."  Thereafter, he 
submitted the names of "Foster Lockyear" and "Robert 
Richardson" as being among the comrades who were "blown 
up" on March 19, 1970.  Morning reports received in December 
1998 appear to show that the veteran served in the same 
company as these individuals.  Moreover, information from the 
Vietnam Veterans Memorial Directory of Names confirms that a 
Foster Locklear from North Carolina and Robert Richardson 
from Texas were killed in action on March 19, 1970.  The 
Board recognizes that there is no evidence documenting how 
these individuals were killed.  There are also no findings 
that establish that the veteran witnessed their deaths.  
Nevertheless, the Board finds that the evidence of record 
does seem to corroborate the accounts given by the veteran.  
Providing the veteran the benefit of the doubt, the Board 
concludes that the verification of stressors as required by 
38 C.F.R. § 3.304(f) has been obtained.

In summary, the evidence shows that the veteran experienced a 
stressor while in service, that the veteran has a clear 
diagnosis of PTSD, and that a VA physician has given an 
opinion linking the veteran's PTSD with the inservice wartime 
experiences.  Accordingly, the Board finds that PTSD was 
incurred during wartime service.

Finally, in determining that the veteran is entitled to 
service connection for PTSD, the Board relied, in part, on 
the evidence that was cited from the Vietnam Veterans 
Memorial Directory of Names.  The Board has not provided a 
copy of this evidence to the veteran or his representative 
for review, which is contrary to the Court's determination in 
Thurber v. Brown, 5 Vet. App. 119 (1993).  Nevertheless, 
given that the Board's ultimate decision to grant the benefit 
requested by the veteran, this procedural irregularity is 
found to be "harmless error."  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for PTSD is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

